          Case 1:20-cv-00736-KWR-SCY Document 3 Filed 08/24/20 Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

RICK BENAVIDEZ,

          Petitioner,

vs.                                                                No. 20-cv-736 KWR-SCY


LUIS ROSA JR.,

          Respondent.

                              MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Petitioner Rick Benavidez’s pro se habeas petition under

28 U.S.C. § 2241 (CV Doc. 1) (Petition). Petitioner is a federal pretrial detainee. He argues the

Court improperly revoked his pretrial release based on a false IRS form listing a judge as his

fiduciary. Having reviewed the Petition, the Court finds no habeas relief is available.

I.        Background

          In 2019, Petitioner was indicted on charges of bank fraud and conspiracy in violation of 18

U.S.C. § 1344. (CR Doc. 2).1 He allegedly recruited others to apply for car loans and forged

documents that overstated the income of loan applicants. Id. At the initial arraignment, Magistrate

Judge Jerry Ritter determined Petitioner should be detained pending trial. (CR Doc. 13). Judge

Ritter found, inter alia, that Petitioner engaged in court practices common to “sovereign citizen”

litigants. Id. Petitioner appealed the detention order. Chief District Judge William Johnson held

a hearing on the matter on April 22, 2019. The United States raised concerns regarding Petitioner’s

release, such as the fact that Petitioner lied about having a child, refused to pay child support, and

had large sums of money in his bedroom when he was arrested, despite no documented work


1
    All “CR Doc.” references are to the related criminal case, 19-cr-592 WJ.
          Case 1:20-cv-00736-KWR-SCY Document 3 Filed 08/24/20 Page 2 of 6



history. (CR Doc. 109 at 9). Judge Johnson granted Petitioner’s motion, in part. Petitioner was

released to a halfway house, subject to pretrial conditions, following his release from state custody

on an outstanding warrant. (CR Doc. 34, 36).

          On June 10, 2019, Petitioner again asked to live at home with his mother pending trial. (CR

Doc. 41). Judge Johnson granted the motion because Petitioner found steady employment, and his

mother recently suffered from stroke. (CR Doc. 47). The amended Order Setting Conditions of

Release warned that Petitioner “must not violate federal, state, or local law while on release.” (CR

Doc. 46). At the hearing, Judge Johnson also stated: “[I]f you violate your conditions, … then

you’re not going to help yourself out and you’re going to end up back in custody.” (CR Doc. 110

at 13).

          On December 6, 2019, Petitioner filed a Notice Concerning Fiduciary Relationship, IRS

Form 56 in the criminal case. (CR Doc. 63 at 44) (Tax Notice). The Tax Notice states that Judge

Johnson is acting as a fiduciary on behalf of Petitioner. Id. A Special Agent with the Treasury

Inspector General initially confirmed Petitioner did not file the Tax Notice with the IRS. Judge

Johnson therefore took no action on the Tax Notice, other than to strike it along with other pro se

filings. (CR Doc. 88).

          About four months later, on April 2, 2020, Petitioner filed a letter indicating he filed the

Tax Notice with the IRS. The letter states:

          This is my 3rd and final attempt to receive the courts ein# from you[.] I will give you two
          weeks to send me the courts ein# or else I will let the IRS know about your unwillingness
          to cooperate with me[.] [T]hey already have the form 56 making you the fiduciary of this
          case and responsible for all taxes owed on this case. After two weeks you continue to ignore
          me[;] I will file 1099A followed by a 1099 oid for the credits that the court has made from
          my case in the past year from the fraudulent bond put in my name and other sources of
          income I have on record that belongs to me as I am trustee over [Petitioner].


                                                   2
          Case 1:20-cv-00736-KWR-SCY Document 3 Filed 08/24/20 Page 3 of 6



(CR Doc. 101). The Special Agent again checked the IRS system and determined Petitioner in fact

filed the Tax Notice with the IRS. (Doc. 127 at 3). Judge Johnson found that the IRS system listed

him as an executor for Petitioner. Id. The United States moved to revoke the order of release,

arguing there was probable cause that Petitioner committed a federal crime while awaiting trial.

(CR Doc. 103). Specifically, the United States argued that by filing the Tax Notice, Petitioner

violated 18 U.S.C. § 1001 (Concealment of a Material Fact) and 26 U.S.C. § 7207 (Fraudulent

Return, Statements and Other Documents). On July 9, 2020, after notice and a hearing, Judge

Johnson granting the motion and remanded Petitioner to custody pending trial. (CR Doc. 127).

          Petitioner filed the instant Petition on July 22, 2020. He argues the revocation was

inappropriate because: (1) he was not convicted of any crime; (2) his actions did not rise to the

level of a criminal act; and (3) he can potentially contract COVID-19 in pretrial detention. (CV

Doc. 1 at 6). Petitioner paid the filing fee, and the matter is ready for initial review.

    II.      Discussion

          The Petition is governed by Habeas Corpus Rule2 4 and 28 U.S.C. § 2241. Habeas Corpus

Rule 4 requires a sua sponte review of habeas petitions. “If it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief … the judge must dismiss the

petition.” Habeas Corpus Rule 4. “If the petition is not dismissed, the judge must order the

respondent to file an answer….” Id.

          Relief is only available under § 2241 where the petitioner “is in custody in violation of the


2
 “Habeas Corpus Rule” refers to the Rules Governing Section 2254 Proceedings in the United States District
Courts. The Court, in its discretion, applies those rules to the § 2241 petition. See Boutwell v. Keating, 399
F.3d 1203, 1211 n. 2 (10th Cir. 2005) (court acted within its discretion by applying § 2254 Rules to § 2241
petition); McFarland v. Scott, 512 U.S. 849, 114 (1994) (courts may summarily dismiss any habeas petition
that appears legally insufficient on its face).

                                                      3
       Case 1:20-cv-00736-KWR-SCY Document 3 Filed 08/24/20 Page 4 of 6



Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). Although § 2241

does not contain an express exhaustion requirement, the Tenth Circuit has held a federal pretrial

detainee must exhaust all available remedies before obtaining habeas review. See Montez v.

McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (petitioner must exhaust all remedies before seeking

relief under § 2241); Jones v. Perkins, 245 U.S. 390, 391-392 (1918) (“It is well settled that in the

absence of exceptional circumstances in criminal cases the regular judicial procedure should be

followed and habeas corpus should not be granted in advance of a trial.”). “[A]llowing federal

prisoners to bring claims in habeas proceedings that they have not yet, but still could, bring in the

trial court would result in needless duplication of judicial work and would encourage judge

shopping.” Hall v. Pratt, 97 Fed. App’x. 246 (10th Cir. 2004) (unpublished). See also Ray v.

Denham, 626 Fed. App’x 218, 219 (10th Cir. 2015) (unpublished) (citing a collection of cases that

“applied the exhaustion rule to … federal detainees”).

       More recently, the Tenth Circuit “adopt[ed] the general rule that § 2241 is not a proper

avenue of relief for federal prisoners awaiting federal trial.” Medina v. Choate, 875 F.3d 1025,

1029 (10th Cir. 2017). The rule was announced in the context of an alleged speedy trial violation,

and it is not entirely clear whether it applies to all pretrial detainees seeking habeas relief. In any

event, the Tenth Circuit emphasized that “the writ of habeas corpus should not do service for an

appeal.” Id. (citing United States v. Addonizio, 442 U.S. 178, 184 n.10 (1979)).

       Here, the criminal docket plainly reflects that Petitioner took no action to challenge the

revocation order before filing this habeas proceeding. See Docket Sheet in Case No. 19-cr-592 WJ.

Instead, it appears Petitioner filed this § 2241 proceeding “to preempt the judge presiding over the

criminal case,” and ask a different district judge to release him from pretrial detention. Medina,


                                                  4
       Case 1:20-cv-00736-KWR-SCY Document 3 Filed 08/24/20 Page 5 of 6



875 F.3d at 1028 (quoting Williams v. Hackman, 364 Fed. App’x. 268, 268 (7th Cir. 2010)). The

Petition is therefore subject to dismissal for failure to exhaust available remedies and/or improper

use of the writ.

        Alternatively, even if the Court could grant relief under § 2241, Petitioner has not

demonstrated his custody violates federal law. Petitioner argues the revocation order is invalid

because he has not been convicted of any federal crime, and his conduct did not rise to the level of

criminal act. (CV Doc. 1 at 6). These arguments ignore the legal standard for revocation

proceedings. The Court need not find, beyond a reasonable doubt, that a pretrial detainee

committed a crime while awaiting trial. Instead, the Court must find there is “probable cause to

believe that the person has committed a Federal, State, or local crime while on release.” 18 U.S.C.

§ 3148(b)(1)(A). “Probable cause as used in 18 U.S.C. § 3148(b)(1)(A) requires only that the facts

available to the judicial officer warrant a [person] of reasonable caution in the belief that the

defendant has committed a crime while on bail.” United States v. Buffo, 99 F.3d 1151, *1 (10th

Cir. 1996) (citing United States v. Cook, 880 F.2d 1158, 1160 (10th Cir. 1989)).

        Judge Johnson found, inter alia, there was probable cause to believe Petitioner violated 26

U.S.C. § 7207. That section states it is a misdemeanor offense to willfully “deliver or disclose to

the Secretary” (i.e., the IRS) any “statement, or other document, known to him to be … false as to

any material matter.” 26 U.S.C. § 7207. Petitioner’s own pro se filings in the criminal case would

lead a reasonable, cautious person to believe he willfully filed a false tax statement. He submitted

the Tax Notice stating Judge Johnson is his fiduciary along with a letter admitting he filed the Tax

Notice with IRS. (CR Doc. 63 at 44; CR Doc. 101). The fact that Judge Johnson rejected

Petitioner’s defense theory - i.e., his actions were not willful and were instead an expression of his


                                                  5
       Case 1:20-cv-00736-KWR-SCY Document 3 Filed 08/24/20 Page 6 of 6



sovereign citizen ideology - is not tantamount to a due process violation.       Petitioner’s habeas

challenges therefore fail on the merits.

       In his final ground for relief, Petitioner seeks release from pretrial detention based on

COVID-19. He contends three other inmates in his pod tested positive and have been placed in

quarantine. (CV Doc. 1 at 6). Petitioner argues “for that reason alone, it is not necessary to subject

[him] to that risk, [and] he should be released.” Id. Some district courts have found that COVID-

19 does not warrant release under § 2241, based on concerns about jurisdiction. See, e.g.,

Betancourt Barco v. Price, 2020 WL 2099890, at *6 (D.N.M. May 1, 2020); Basri v. Barr, No. 20-

cv-00940-DDD, slip op. at 9 (D. Colo.); Codner v. Choate, 2020 WL 2769938, at *6 (D. Colo.

May 27, 2020). At least one circuit court has held that habeas relief may be available where no

conditions of confinement could adequately protect the petitioner from a serious risk of harm. See

Wilson v. Williams, 961 F.3d 829, 837-38 (6th Cir. 2020). However, Petitioner’s conclusory

allegations do not satisfy this standard, and in any event, he failed to exhaust available remedies.

See Medina v. Williams, No. 20-1193 (10th Cir. Aug. 18, 2020) (unpublished order) (affirming

dismissal of § 2241 petition based on COVID-19 where petitioner failed to exhaust).

       For these reasons, the Court will dismiss the Petition as without merit and for failure to

exhaust available remedies.

       IT IS ORDERED that Petitioner Rick Benavidez’s Petition for Writ of Habeas Corpus

Under 28 U.S.C. § 2241 (CV Doc. 1) is DISMISSED; and the Court will enter a separate judgment

closing the civil habeas case.




                                                  6
